DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/085,265 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya et al. (# WO2017013984A1).
Kazuya et al. discloses:
1. An inkjet image forming method (figure: 1; line: 885-891), comprising: 
coating a film base material with a precoat liquid comprising a curing agent (crosslinking agent: line: 564 to line: 624), a resin having a functional group that reacts with the curing agent (polymer; line: 422 to 472), and water (line: 628-629); 

applying an ink comprising at least a colorant (pigment; line: 830 to line: 861), an organic solvent (line: 805-828), and water (line: 805-828) to the precoat layer by an inkjet method; and 
drying the ink applied to the precoat layer, thereby forming an image (T2; heating temperature from 30 to 100 °C; line: 936-940), wherein 
a highest drying temperature T1 in drying the precoat liquid and a highest drying temperature T2 in drying the ink satisfy a relationship of T2 > T1 (100 °C > 25 °C) . 
2. The inkjet image forming method according to claim 1, wherein a lowest melting point Tm of the precoat layer (70 °C to 75 °C; line: 1014-1039), and the drying temperatures T1 and T2 satisfy a relationship of T2 ≥ Tm > T1 (100 °C ≥ 75 °C > 25 °C). 
3. The inkjet image forming method according to claim 1, wherein the precoat liquid further comprises a compound aggregating the colorant contained in the ink (organic acid; line: 497 to line: 510). 
4. The inkjet image forming method according to claim 1, wherein the resin having a functional group that reacts with the curing agent is a resin fine particle (A) having a functional group that reacts with the curing agent (line: 511 to line: 527). 
5. The inkjet image forming method according to claim 1, wherein the functional group that reacts with the curing agent comprises at least one of a hydroxy group and a carboxy group (line: 511 to line: 527). 

7. The inkjet image forming method according to claim 1, wherein the precoat liquid further comprises a resin fine particle (B) not having a functional group that reacts with the curing agent (cationic resin, line: 116 to line: 387).
The Examiner draws particular attention to the Applicant that " Kazuya et al. does address a precoat having curing agent (crosslinking agent: line: 564 to line: 624), a resin having a functional group that reacts with the curing agent (polymer; line: 422 to 472), and water and ink composition having at least a colorant (pigment; line: 830 to line: 861), an organic solvent (line: 805-828), and water, it teaches a laundry list of possible  curing agent, a resin; and colorant. The format in which Kazuya et al.  presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kazuya et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the curing agent, resin, colorant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Irita (# US 2009/0233068) discloses the recording was performed in the following process. An aqueous pretreatment composition was jetted from pretreatment composition ejection head 12S onto a recording medium in a single-path method, and then dried at pretreatment composition drying zone 13. The recording medium passed through pretreatment drying zone 13 within 900 msec from the commencement of ejection. At pretreatment composition drying zone 13, the recording side of recording medium was blown with a hot air of 120 °C. by a blower at an arbitrary air volume while heating the backside of recording medium by an infrared heater so that the temperature of the film formed from the pretreatment composition was 40 to 45 °C. Subsequently, cyan ink and magenta ink were jetted from cyan ink ejection head 30C and magenta ink ejection head 30M, respectively, by a single-path method to form an image. The image-recorded side of recording medium was dried by blowing with a hot air of 120 °C. at 5 m/sec for 15 seconds while heating the backside in a similar manner to the above. After the drying, heat-pressing was performed for three times to fix the image using pressing rollers 40A and 40B made from PFA (a fully-fluorinated thermoplastic resin, a copolymer of tetrafluoroethylene and perfluoroalkoxyethylene) that had been heated to 80 °C., at a nip pressure of 1.0 mPa ([0217]).
(2) Sarkisian et al. (# US 2011/0303113) discloses method encompasses applying a pre-treatment composition, including a liquid vehicle and a polyvalent metal salt as fixing agent, onto a recording medium; applying an ink composition over said 
(3) Gotou et al. (# US 2013/0155145) discloses An image forming method applying a pretreatment liquid on the surface of a recording medium; and applying an inkjet ink including a colorant, a hydrosoluble organic solvent, a surfactant and water on the surface applied with the pretreatment liquid, wherein the hydrosoluble organic solvent includes at least one polyol including an equilibrium water content in an amount not less than 30% by weight at 23.degree. C. and 80% RH (see Abstract).
(4) Tsunoda et al. (# US 2010/0214352) discloses The fabric is preferably subjected to a heat treatment at approximately 100 to 180 °C. following both the application of the pretreatment agent in step (1) and following the printing of step (2). The heat treatment following step (1) is used for drying the water within the pretreatment agent, meaning that when the ink is subsequently applied, water within the pretreatment agent is prevented from mixing with the ink and causing image bleeding, and fuzzing of the fabric surface can be remedied. The heat treatment following step (2) dries the ink and causes the water-dispersible resin to form a film, enabling a strong ink film to be formed. In those cases where step (2) is split into steps (2-1) and (2-2), the heat treatment need only be conducted after step (2-2), and there is no need to conduct a heat treatment between steps (2-1) and (2-2) ([0092]). There are no particular restrictions on the treatment time, and for example, for the heat treatment following step (1), a treatment at 160 °C. for approximately 10 seconds is sufficient, while for the heat treatment following step (2), a treatment at 160 °C. for approximately 60 seconds is generally sufficient ([0093]). 
 an image forming method including adhering a pretreatment liquid to a surface of a recording medium bearing a coat layer thereon; adhering an ink including a colorant, an organic solvent, a surfactant and water to the surface of the recording medium to form an image of the ink; and adhering an aftertreatment liquid to the image-bearing surface of the recording medium to form a protective layer on at least the image on the recording medium. The organic solvent of the ink includes a polyalcohol having an equilibrium moisture content of not less than 30% by weight at 23 °C. and 80% RH; a .beta.-alkoxy-N,N-dimethylpropionamide compound, and at least one compound selected from 1,3-dioxane-4-methanol compounds, oxetane compounds, and sebacic acid dialkylester compounds (see Abstract). 
(6) Li et al. (# US 2009/0281240) discloses Inkjet inks that have, as principal components, a post printing curing agent and a crosslinked polyurethane dispersoid binder additive with selected diols used to prepare the polyurethane. The diols include a polyether diol, an ionic diol and polycarbonate, polyamide and poly(meth)acrylate diols. These inks can be used for printing on different media, and are particularly suitable for printing on textiles. The printed textiles are particularly durable to key wash fastness and crock testing (see Abstract). 
	(7) Irita (# US 2009/0233061) discloses the blocking composition was ejected onto recording medium 20 from blocking composition ejection head 11 in a single pass mode, and the deposited blocking composition was dried by first dryer 14 over 10 seconds by blowing with a hot air at 120 °C. at 5 m/sec while heating recoding medium 20 by heater 24 at 70 °C. from the backside (opposite to the side on which the blocking 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853